(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por Cuanto, este caso procede de la Corte de Distrito de Ponce donde después de un juicio por jurado, se rindió un veredicto de culpabilidad y se condenó al acusado por el delito de homicidio vo-.' luntario;
Por cuanto, el acusado en su alegato señala cuatro errores, pero no discute nada más que los números dos y tres;
Por cuanto, el segundo señalamiento de error lee como sigue:
“La corte cometió errores graves y perjudiciales al acusado al transmitir ai jurado instrucciones sobre legítima defensa, insistiendo y calificando lo que cons-tituye legítima defensa.”
Por cuanto, apareciendo que la teoría del acusado fué precisa-mente la defensa propia, no cometió error la corte al dar instrucciones detalladas al jurado de qué es y qué no es defensa propia; especial-mente cuando examinadas por esta Corte las mismas, son correctas;
Por Cuanto, el tercer señalamiento de error dice:
“El veredicto en este easo es contrario a las pruebas y al derecho.”
Por Cuanto, aparece de la transcripción de evidencia que la: prueba presentada por el fiscal, de ser creída por el jurado, es sufi-ciente para sostener el veredicto de homicidio voluntario traído por el jurado y que el conflicto de prueba fué resuelto adversamente al acusado, sin haberse demostrado que los jurados actuaran con pasión,' prejuicio o parcialidad, o cometieran. error manifiesto.
Por cuanto, no aparece que el veredicto sea contrario a las pruebas ni a derecho, y por el contrario el mismo es correcto:
*1007Por TANTO, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce, con fecha febrero 26, 1940, en el caso arriba indicado.
El Juez Asociado Sr. De Jesús no intervino.